DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norimoto (JP 2010-082061 A).
With respect to claim 1, Norimoto discloses an absorbent article, as shown in figure 1, including a body 1 and a hip holding portion WB, the body including a liquid permeable topsheet 3, a liquid impermeable bottom sheet 2, and an absorber 4. The body has a shape having a predetermined length and width, as shown in figure 1. The hip holding portion includes side regions WB that protrude from a rear side portion of the B, as shown in Annotated Figure 4 below. The first protruding portion includes a portion where a width along line A1B is largest, as shown in figure 4. The first depressed portion is forward of and adjacent to the of the first protruding portion, and the second protruding portion is forward of and adjacent to the first depressed portion, as shown in Annotated Figure 4 below. A width from the centerline of the second protruding portion at the location indicated by R0 in figure 6 is smaller than the smallest width from the centerline of the first depressed portion, as shown in figure 6.
With respect to claim 3, the hip holding portion further includes a third protruding portion, a third depressed portion, and a fourth depressed portion, wherein an apex of the third protruding portion is positioned on the centerline, as shown in annotated figure 4 below.
With respect to claim 5, the article further comprises a wing portion W, as shown in figure 4, wherein an outline of an intermediate portion P0 between the wing portion W and hip holding portion WB is a single point, as shown in figure 6, and therefore free of depressions or protrusions.
With respect to claim 6, Norimoto discloses an angle α between a virtual line R and a line R0 parallel to the centerline, wherein virtual line R is drawn from a point P0at a rear end of the wind portion W to contact an outermost outline P of an outer shape of the hip holding portion WB, as shown in figure 6. The angle α is 15o, as disclosed in paragraph [0040].

    PNG
    media_image1.png
    891
    992
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norimoto (JP 2010-082061 A).
With respect to claim 2, Norimoto discloses all aspects of the claimed invention with the exception of the radii of curvature of the first and second protruding portions being greater than the radius of curvature of the first depressed portion. The radii of curvature of the protruding and depressed portions merely changes the appearance of the pattern formed by the alternating protruding and depressed portions. Therefore making the radii of curvature of the first and second protruding portions greater than the radius of curvature of the first depressed portion of Norimoto would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention as an obvious matter of design choice.
With respect to claim 4, Norimoto discloses all aspects of the claimed invention with the exception of the radius of curvature of the third protruding portion being smaller than the radii of curvature of the third and fourth depressed portions. The radii of curvature of the protruding and depressed portions merely changes the appearance of the pattern formed by the alternating protruding and depressed portions. Therefore making the radius of curvature of the third protruding portion being smaller than the radii of curvature of the third and fourth depressed portions of Norimoto would have been .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 9,114,044 and Publication 2018/0369026 disclose an absorbent article having a hip holding portion with protruding and depressed portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781